Gardner, J.
The accused was tried on an indictment for murder, and was convicted of voluntary manslaughter. He excepted to the refusal of a new trial.
1. The evidence would have supported a verdict of a higher offense; it amply sustained the verdict of voluntary manslaughter. The evidence was so simple and clear in support of the verdict that we do not see any benefit to be gained by relating it here.
2. The court did not err in overruling the motion for new trial, based on the' general grounds.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.

F. Joe Turner, Frank A. Bowers, for plaintiff in error.
John A. Boykin, solicitor-general, Durwood T. Pye, J. R. Parham, contra.